Citation Nr: 0931896	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to 
December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  A hearing was held before the 
undersigned Veterans Law Judge in April 2006.


FINDING OF FACT

The Veteran has PTSD which is related to service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).  Evidence of 
behavior changes following a claimed assault is one type of 
relevant evidence that may constitute credible evidence that 
a stressor occurred.  Examples of behavior changes may 
include a request for a transfer to another duty assignment, 
deterioration in work performance, episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  

The Veteran claims that he was harassed and assaulted in 
service, and that it caused PTSD.  Service treatment records 
show that in September 1987, he was referred by a chaplain 
for counseling.  He stated that he needed to get off the ship 
and did not want to be on it.  He stated that he did not like 
his bunkmates and needed time to be alone.  In December 1987, 
the Veteran complained of claustrophobia, stated he wanted to 
be out of the Navy, and wondered whether he had to kill 
himself to get out.  He stated that he could not continue to 
stay on the ship.  He was angry and nasty.  The assessment 
was possible borderline personality disorder.  On psychiatric 
consultation, he stated that he just did not like being 
contained on the ship.  He was disgruntled with Navy 
shipboard life.  The consultant felt that the Veteran did not 
have a psychiatric disorder.  In April 1990, the Veteran was 
elbowed by a shipmate, causing a muscle sprain to his lower 
back.  

In May 2004, a VA health care provider stated that the 
Veteran reported a history of sexual harassment in the 
military and multiple accounts of sexual assault.  He was 
being given a preliminary diagnosis of PTSD.  

On VA evaluation in November 2004, the Veteran reported that 
during service, he was made fun of by co-workers because he 
stuttered and became acutely distressed when they would talk 
explicitly about sex.  He had had a sensitivity to 
discussions of sex due to childhood sexual abuse.  Due to 
these difficulties, he asked to be transferred and was placed 
in training as a refrigeration technician, but received 
similar harassment and discomfort in that assignment.  After 
asking for another reassignment, he was placed in the pump 
room of the ship, but again was teased and harassed by co-
workers.  He stated that he got into a fist fight in service 
and broke his shipmate's nose.  He felt that his life had 
been in danger at that time.  PTSD was diagnosed.  

On VA psychiatric examination in October 2008, the Veteran 
reported that shipmates were always talking about sexuality 
and that one of his shipmates teased him.  The talk persisted 
for weeks and he could not put up with it anymore because of 
childhood sexual abuse.  He had requested a transfer after he 
felt a shipmate was going to advance on him.  He shipmates 
would make fun of how he stuttered and make sexual noises 
because they knew how it would upset him.  He was mimicked 
and his self esteem went down significantly.  There were 
reports of his pants being pulled down and his penis being 
manipulated without his consent.  Also, the shipmate who 
teased him pulled his own pants down and put his penis on a 
tool box near the Veteran.  In about July 1988, perpetrators 
put a blanket over the Veteran's head so he could not see 
them.  His pants were pulled down and he was assaulted.  PTSD 
was diagnosed.  The examiner felt that the service sexual 
trauma reintensified early childhood sexual trauma.  The 
examiner felt that there was no question that the military 
experience was a major contributor to the Veteran's present 
symptomatology.  

Based on the evidence, the Board concludes that the Veteran 
has PTSD which is related to service.  His service treatment 
records corroborate his accounts of being harassed in 
service.  He indicated during service that he needed to get 
off the ship, needed time alone, and did not like his 
bunkmates.  He also was elbowed by a shipmate.  Based on his 
service treatment records, it is obvious that the Veteran had 
some unpleasant experiences in service and he wanted off ship 
and out of the Navy.  The examiner in 2008 essentially 
concluded that his service experiences had affected him, and 
that he had PTSD as a result.  That opinion is accepted.  
Service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


